DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this amendment was given over the telephone by Janina Malone on 14 January 2021.

The application is amended as follows:

Claim 1.	A composition for site-specific modification in a plant genome, comprising a vector for site-specific modification in the plant genome and a donor DNA A;
wherein the vector for site-specific modification in the plant genome comprises a Cas9 protein expression cassette, a gRNA expression cassette, and a donor DNA B;
wherein the gRNA expression cassette encodes two gRNAs targeting two target sites in a target DNA of a plant of interest;
wherein the target DNA of the plant of interest comprises a fragment to be site-specifically modified which is positioned between the two target sites in the target DNA of the plant of interest;
wherein of the two target sites, one positioned upstream is an upstream target site, wherein the other one positioned downstream is a downstream target site;
wherein the donor DNA B comprises the upstream target site, the downstream target site, and a fragment for site-specific modification positioned between the upstream target site and the downstream target site;

wherein the donor DNA A is other than the vector and has a same nucleotide sequence as the donor DNA B, and
wherein:  the upstream target site consists of nucleotides at positions 7590-7609 from 5'-end of SEQ ID NO: 1; the downstream target site consists of nucleotides at positions 8032-8051 from 5'-end of SEQ ID NO: 1; and the fragment for site-specific modification is set forth by the nucleotides at positions 7716-7979 from 5'-end of SEQ ID NO: 1.

Claim 5. 	The composition according to claim 4, wherein: the acetolactate synthase is a protein with [[an]]the amino acid sequence as set forth by SEQ ID NO: 2.

Claim 12. 	The method according to claim 11, wherein: the vector for site-specific modification in the plant genome and the donor DNA A is introduced into the plant of interest in a molar ratio 

Claim 15. 	A method for producing herbicide-resistance in a plant, comprising:
introducing into a plant of interest a vector for site-specific modification in the plant genome and a donor DNA A to obtain a plant with the plant genome site-specifically modified;
wherein the vector for site-specific modification in the plant genome comprises a Cas9 protein expression cassette, a gRNA expression cassette, and a donor DNA B; 
wherein the gRNA expression cassette encodes two gRNAs targeting two target sites in a target DNA of a plant of interest, respectively;
wherein the target DNA of the plant of interest comprises a fragment to be site-specifically modified positioned between the two target sites in the target DNA of the plant of interest;
wherein a first of the two target sites is an upstream target site;
wherein a second of the two target sites is a downstream target site;
wherein the donor DNA B comprises the upstream target site, the downstream target site, and a fragment for site-specific modification positioned between the upstream target site and the downstream target site;
wherein the fragment for site-specific modification is a DNA fragment to replace the fragment to be site-specifically modified in the target DNA; and 
wherein the donor DNA A has a same nucleotide sequence as the donor DNA B, 
wherein:  the upstream target site consists of nucleotides at positions 7590-7609 from 5'-end of SEQ ID NO: 1; the downstream target site consists of nucleotides at positions 8032-8051 from 5'-end of SEQ ID NO: 1; and the fragment for site-specific modification is set forth by the nucleotides at positions 7716-7979 from 5'-end of SEQ ID NO: 1.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  With the response filed on 21 December 2020, Applicant overcame all objections and rejections made of record by the Office action mailed 19 August 2020.  The prior art does not teach or suggest the vector for site-specific modification where the target sites are claimed using the transitional phrase “consists of.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663